Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED OFFICE ACTION


Status of Claims

Claims 2-21 are pending in this Office Action.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 7/26/2021 have been considered.
Priority
Applicant’s claim for the benefit of a prior-filed application (claims foreign priority to PCT/US2016/019621 Claims Priority from Provisional Application 62121345, filed 02/26/2015
) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,2,3,4,5,6,7,8,9,10,11 and 12  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6 and 5  respectively of U.S. Patent No. 11,012,176 in view of prior art  Conner et al. (USPUB. 20140105539)  and Britz et al. (USPUB 20140226976). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations: 

Present  Application
 U.S. Patent No. 11,012,176
As per claim 2, A cable arrangement comprising: an optical cable extending between opposite first and second ends, the first end being terminated at one single-fiber plug connector, and the second end being terminated at one plug connector; a sealed enclosure disposed along the optical cable between the first and second ends so that a first portion of the optical cable extends out of the sealed enclosure to the first end and a second portion of the optical cable extends out of the sealed enclosure to the second end; and a wave division multiplexer disposed within the sealed enclosure, the wave division multiplexer being configured to multiplex optical signals carried over the optical cable to the first end and to demultiplex optical signals carried over the optical cable to the second end.  


As per claim 1, A cable arrangement comprising: a first single-fiber optical connector terminating a first end of the cable arrangement; a second single-fiber optical connector terminating a second end of the cable arrangement, the second end being opposite the first end; a wavelength division multiplexer configured to multiplex and demultiplex optical signals carried between the first optical connector and the second optical connector based on wavelengths of the optical signals; a first single optical fiber extending from the wave division multiplexer to the first single-fiber optical connector; a second single optical fiber extending from the wave division multiplexer to the second single-fiber optical connector; and the wavelength division multiplexer, a portion of the first single optical fiber, and a portion of the second single optical fiber being disposed within an environmentally sealed closure carried with the cable arrangement so that the first and second optical fibers extend out of the closure, wherein no other optical fibers extend from the closure.

  




The features of claim 2 of the present application that are not present in claim 1 of U.S. Patent No. 11,012,176 are :
“ a sealed enclosure disposed along the optical cable between the first and second ends so that a first portion of the optical cable extends out of the sealed enclosure to the first end and a second portion of the optical cable extends out of the sealed enclosure to the second end; and a wave division multiplexer disposed within the sealed enclosure,”
However,  within analogous art Conner et al. (USPUB. 20140105539) teaches  “ a sealed enclosure disposed along the optical cable between the first and second ends so that a first portion of the optical cable extends out of the sealed enclosure to the first end and a second portion of the optical cable extends out of the sealed enclosure to the second end;”( Detailed rejection shown below) .in view of Britz et al. (USPUB 20140226976) teaches “a wave division multiplexer disposed within the sealed enclosure,”( Detailed rejection shown below).
Therefore, It would have been obvious to one in the ordinary skills in the art to understand that   the combination of Conner et al. (USPUB. 20140105539)  and Britz et al. (USPUB 20140226976) would have been a  predictable elements  of prior-art for accomplishing the functions and method mentioned within the current application for implementing and optical device within an enclosure and wave division multiplexing optical signals. 

As per claim 6, The cable arrangement of claim 5, wherein the single-fiber plug connector terminating the second end of the cable includes an SC connector. 
As per claim 2, The cable arrangement of claim 1, wherein the first single-fiber optical connector includes an SC connector.
As per claim 10,The cable arrangement of claim 2, wherein the one plug connector terminating the second end of the optical cable is ruggedized. 
As per claim 6, The cable arrangement of claim 1, wherein the second single-fiber optical connector includes a ruggedized connector.

As per claim 11, The cable arrangement of claim 2, wherein the single-fiber plug connector includes an SC connector.  

As per claim 5, The cable arrangement of claim 1, wherein the second single-fiber optical connector includes an SC connector.




Claims 3,4, 5, 7,8,9 and 12 :  The following claims are rejected under non-statutory double patenting , since they depend on  rejected claim 2. 
 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.



3.	Claims 2,5,6,9 and 11 are rejected under 35 U.S.C 103 as being unpatentable over Conner et al. (USPUB. 20140105539) in view of Britz et al. (USPUB 20140226976).
As per claim 2,  Conner et al. teaches A cable arrangement ( FIG. 2 and 13)comprising: an optical cable extending between opposite first and second ends, the first end being terminated at one single-fiber plug connector( Paragraph [0030]- “The network connection 26 may comprise a single fiber or multi-fiber connector/receptacle assembly.”), and the second end being terminated at one plug connector ( Paragraphs [0030] and [0065]); a sealed enclosure disposed along the optical cable between the first and second ends so that a first portion of the optical cable extends out of the sealed enclosure to the first end and a second portion of the optical cable extends out of the sealed enclosure to the second end(grade vault for closure of mid-span access location for hosting the WDM and cable management etc. mentioned within Paragraphs [0025]-[0026]); 
Conner et al.  does not explicitly teach a wave division multiplexer disposed within the sealed enclosure , the wave division multiplexer being configured to multiplex optical signals carried over the optical cable to the first end and to demultiplex optical signals carried over the optical cable to the second end.  
However, analogous art , Britz et al. teaches a wave division multiplexer disposed within the sealed enclosure ( the ADM inside a building in controlled environment taught within Paragraph [0034]- “As shown in FIG. 3, co-located to the IDU is an electrical add-drop multiplexer (ADM) 84 and connection to a passive optical node (PON) network 88. The optical beam received from a distant link is available at the output of the ODU, which is connected to the IDU by a multi-mode fiber. This allows ail the active optical elements to be inside the building in a controlled environment for reliability and flexibility to operate.”) , the wave division multiplexer being configured to multiplex optical signals carried over the optical cable to the first end and to demultiplex optical signals carried over the optical cable to the second end( FIG. 3 and 6  - ( WDM multiplexer  ( 106) AND FIG. 6- 116 and  inbound WDM signal for multiplexing and demultiplexing taught within Paragraphs [0036-0037], [0045-0046]).	
	One of ordinary skill in the art would have been motivated to combine the teaching of Britz et al. within the  modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al. because the  Optical /Radio local access network mentioned by Britz et al.  provides a system for implementing optical network with broadband services with high data rate. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement  the  Optical /Radio local access network mentioned by Britz et al.  within the modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al.  for implementation of a system for  optical network with broadband services with high data rate.

As per claim 5, Combination of Conner et al. and Britz et al. teach claim 2,  
Conner et al.  teaches wherein the one plug connector terminating the second end of the cable is a single-fiber plug connector (Single adapter for connection taught within  Paragraph [0065]) The pre-connectorized optical fiber or pigtail is routed within the interior cavity 72 of the optical connection terminal 18 and connects to an adapter 48 (not shown) seated within the respective drop port 38…”).

As per claim 6, Combination of Conner et al. and Britz et al. teach claim 5,  
Conner et al.  teaches wherein the single-fiber plug connector terminating the second end of the cable includes an SC connector ( Paragraph [0105]- “The optical fiber or pigtail may be pre-connectorized with any suitable connector, for example, an SC connector available from Corning Cable Systems LLC of Hickory, N.C.  In FIG. 17 four pre-connectorized optical fibers are shown each connecting to the respective drop port 28.”) .  

As per claim 9, Combination of Conner et al. and Britz et al. teach claim 2,  
Conner et al.  teaches wherein the sealed enclosure includes an intermediate multiservice terminal ( FIG. 8 and Paragraph [0065]) .  

As per claim 11,  Combination of Conner et al. and Britz et al. teach claim 2,  
Conner et al.  teaches wherein the single-fiber plug connector includes an SC connector ( Paragraph [0105]- “The optical fiber or pigtail may be pre-connectorized with any suitable connector, for example, an SC connector available from Corning Cable Systems LLC of Hickory, N.C.  In FIG. 17 four pre-connectorized optical fibers are shown each connecting to the respective drop port 28.”) .  

4.	Claims 3,4  and 10 are rejected under 35 U.S.C 103 as being unpatentable over Conner et al. (USPUB. 20140105539) in view of Britz et al. (USPUB 20140226976) in further view of KMIT et al. (USPUB 20140254986).

As per claim 3,  Combination of Conner et al. and Britz et al. teach claim 2,  
Within analogous art, KMIT et al. teaches wherein the one plug connector terminating the second end of the cable is a multi-fiber plug connector(  FIG. 4  AND Paragraph [0047]- “…the optical fibers of the stub distribution cable 150 extend from first ends to a second ends.  The first ends of the fibers are connectorized at a multi-fiber connector 156 (e.g., an MPO-type connector)….”).
	One of ordinary skill in the art would have been motivated to combine the teaching of KMIT et al. within the  combined modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al.  and the  Optical /Radio local access network mentioned by Britz et al.   because the Passive Distribution System using Fiber Indexing mentioned by KMIT et al. provides  a system for implementing  multi fiber optical connector within distributed antenna system for extending  past multiple drop locations within the optical network.
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Passive Distribution System using Fiber Indexing mentioned by KMIT et al. within the  combined modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al.  and the  Optical /Radio local access network mentioned by Britz et al.   for implementing  multi fiber optical connector within distributed antenna system for extending  past multiple drop locations within the optical network.

As per claim 4,   Combination of Conner et al. and Britz et al. teach claim 3,  
Within analogous art, KMIT et al. teaches wherein the multi-fiber plug connector includes an MPO connector (  FIG. 4  AND Paragraph [0047]- “…the optical fibers of the stub distribution cable 150 extend from first ends to a second ends.  The first ends of the fibers are connectorized at a multi-fiber connector 156 (e.g., an MPO-type connector)….”).

As per claim 10, Combination of Conner et al. and Britz et al. teach claim 2,  
Within analogous art, KMIT et al. teaches wherein the one plug connector terminating the second end of the optical cable is ruggedized (Paragraph [0019]- “FIG. 11 shows ruggedized multi-fiber connectors that can be used in systems and components of the present disclosure;” and Paragraph [0046]) .  
5.	Claims 7 and 8  are  rejected under 35 U.S.C 103 as being unpatentable over Conner (USPUB. 20140105539) in view of Britz et al. (USPUB 20140226976) in further view of Reagan et al. ( 20060093303).
As per Claim 7 , Combination of Conner et al. and Britz et al. teach claim 2,  
 Within analogous art, Reagan et al. teaches wherein the sealed enclosure includes a flexible enclosure ( Paragraph [0067]- “…Terminal 300 may consist of two molded plastic enclosure parts separated by a flexible sealing interface that operates to seal an internal cavity against the elements. For example, terminal may consist of base 302 and housing, or body, 306.”). 
	One of ordinary skill in the art would have been motivated to combine the teaching of Reagan et al. within the  combined modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al.  and the  Optical /Radio local access network mentioned by Britz et al.   because the Fiber Drop Terminal mentioned by Reagan et al. provides  a system for implementing  fiber terminal module within optical communication network. 
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Fiber Drop Terminal mentioned by Reagan et al.  within the  combined modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al.  and the  Optical /Radio local access network mentioned by Britz et al.   for implementing fiber terminal module within optical communication network.

As per Claim 8, Combination of Conner et al. and Britz et al.  and Reagan et al. teach claim 7,  
Within analogous art, Reagan et al. teaches wherein the flexible enclosure is overmolded over the wave division multiplexer ( Paragraph [0067]- “…Terminal 300 may consist of two molded plastic enclosure parts separated by a flexible sealing interface that operates to seal an internal cavity against the elements…” AND Paragraph [0051]- “… WDM fiber 110 may include any medium capable of carrying optical signals from a source to a destination. WDM fiber 110 may transport data from a proximal, or input, end using techniques, such as WDM, to a distal, or output, end….”) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Reagan et al. within the  combined modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al.  and the  Optical /Radio local access network mentioned by Britz et al.   because the Fiber Drop Terminal mentioned by Reagan et al. provides  a system for implementing  fiber terminal module within optical communication network. 
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Fiber Drop Terminal mentioned by Reagan et al.  within the  combined modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al.  and the  Optical /Radio local access network mentioned by Britz et al.   for implementing fiber terminal module within optical communication network.
6.	Claims 13,14,15,16,17,18,19,20 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Conner et al. (USPUB. 20140105539) in view of Dowling(USPUB 20150192741).

As per claim 13, Conner et al. teaches An optical system ( Abstract – A fiber optic network device)  comprising: a signal source ( Paragraph [0036]- “…The optical signal carried by that optical fiber may be split into multiple optical signals by the splitter. Optical fibers carrying the optical signals may optically couple to a drop cable via one or more of the drop connector ports and/or pass-through connector ports…”) ; a plurality of subscribers including a plurality of network subscribers and a dedicated subscriber ( FIG. 1- ( 36) showing subscriber and Paragraph [0004]- “…Each distribution cable then may extend to a designated geographic area, thereby providing the optical service to subscribers in that area. A fiber optic drop cable from the subscriber premises may connect to the distribution cable to establish optical connectivity between the service provider and the subscriber in a fiber to the premises (FTTP) optical network…”) ; a fiber optic network extending between the signal source and the subscribers ( Paragraph [0030]- “…A drop cable 34 extends from the optical connection terminal 18 to subscriber premises 36. In this manner, branch cable 24 provides optical communication between the distribution cable 14 and the subscriber premises 36 through the optical connection terminals 18….”) ; a drop terminal disposed along the fiber optic network( drop ports taught within Paragraphs [0032-0033]) , 
the drop terminal including a plurality of output ports( FIG. 1- 3 AND Paragraph [0032]- “… It should be understood that optical connection terminal 18 may have a plurality of drop ports 38 and a plurality of pass-through ports 40. …”) ; 
Conner et al. does not explicitly teach a drop cable extending from a first of the output ports of the drop terminal to a first of the network subscribers to carry power split optical signals to the first network subscriber; and a cable extending from a second of the output ports of the drop terminal to the dedicated subscriber to carry wavelength split optical signals to the dedicated subscriber, the cable extending fully between two plug connectors.  
However, within analogous art, Dowling teaches a drop cable extending from a first of the output ports of the drop terminal to a first of the network subscribers to carry power split optical signals to the first network subscriber ( optical power splitter taught within Paragraphs [0018-0019]) ; and a cable extending from a second of the output ports of the drop terminal to the dedicated subscriber to carry wavelength split optical signals to the dedicated subscriber ( Paragraphs [0026-0027]) , the cable extending fully between two plug connectors ( Paragraph [0036]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Dowling within the  modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al.  because the  Distributed passive optical networks mentioned by Dowling  provides a system for implementing optical power splitter for directing split signal to distribution ports. 

	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement  the  Distributed passive optical networks mentioned by Dowling within the modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al.  for implementation of a system for  optical power splitter for directing split signal to distribution ports.

As per claim 14, Combination of Conner et al. and Dowling teach claim 13, 
Conner et al. does not explicitly teach wherein a first of the two plug connectors is a single-fiber connector received at the second output port of the drop terminal.
Within analogous art , Dowling teaches wherein a first of the two plug connectors is a single-fiber connector received at the second output port of the drop terminal ( FIG. 1 – the two plug connector (158) also described as subscriber fiber is connecting between distribution terminal ( 132) to subscriber ( 140)  AND detail within Paragraphs [0017] and [0036]) .  

One of ordinary skill in the art would have been motivated to combine the teaching of Dowling within the  modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al.  because the  Distributed passive optical networks mentioned by Dowling  provides a system for implementing optical power splitter for directing split signal to distribution ports. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement  the  Distributed passive optical networks mentioned by Dowling within the modified teaching of the  Port mapping in fiber optic network devices  mentioned by Conner et al.  for implementation of a system for  optical power splitter for directing split signal to distribution ports.

As per claim 15,  Combination of Conner et al. and Dowling teach claim 14,
Conner et al. does not explicitly teach wherein a second of the two plug connectors is a single-fiber connector received at the dedicated subscriber.

Within analogous art , Dowling teaches wherein a second of the two plug connectors is a single-fiber connector received at the dedicated subscriber (FIG. 1 – the two plug connector (158) also described as subscriber fiber is connecting between distribution terminal ( 132) to subscriber ( 140)  AND detail within Paragraph [0019]) .  

As per claim 16, Combination of Conner et al. and Dowling teach claim 14,
Conner et al. does not explicitly teach wherein a second of the two plug connectors is a multi-fiber connector received at the dedicated subscriber.
Within analogous art , Dowling teaches wherein a second of the two plug connectors is a multi-fiber connector received at the dedicated subscriber ( multi service terminal  shown within FIG. 1 AND Paragraphs [0016-0017]) .  

As per claim 17, Combination of Conner et al. and Dowling teach claim 14,
Conner et al. does not explicitly teach wherein the cable includes a wave division multiplexer disposed there along.
Within analogous art , Dowling teaches wherein the cable includes a wave division multiplexer disposed there along ( wavelength dividing multiplexer taught within Paragraph [0018]) .  

As per claim 18, Combination of Conner et al. and Dowling teach claim 17,
Conner et al. does not explicitly teach  wherein the wave division multiplexer is sealed within an enclosure disposed along the cable.
Within analogous art , Dowling teaches wherein the wave division multiplexer is sealed within an enclosure disposed along the cable( wavelength dividing multiplexer taught within Paragraph [0018]) .  
  

As per claim 19, Combination of Conner et al. and Dowling teach claim 14,
Conner et al. does not explicitly teach wherein a first of the two plug connectors includes a wave division multiplexer disposed therein.
Within analogous art , Dowling teaches wherein a first of the two plug connectors includes a wave division multiplexer disposed therein( Paragraphs [0018] and [0023-0024]).   

As per claim 20, Combination of Conner et al. and Dowling teach claim 19,
Conner et al. does not explicitly teach wherein a second of the two plug connectors is a multi-fiber plug connector terminating multiple optical lines extending from the first plug connector.
Within analogous art , Dowling teaches wherein a second of the two plug connectors is a multi-fiber plug connector terminating multiple optical lines extending from the first plug connector ( Paragraphs [0036-0037]) .  

As per claim 21, Combination of Conner et al. and Dowling teach claim 19,
Conner et al. does not explicitly teach wherein the first plug connector has a single-fiber interface.
Within analogous art , Dowling teaches wherein the first plug connector has a single-fiber interface ( Paragraph [0035]- “… a single optical fiber is routed through each conduit….”).  




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637